RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1955-16T2

STATE OF NEW JERSEY
IN THE INTEREST OF I.G.S.

__________________________________

           Argued June 6, 2017 – Decided          September 1, 2017

           Before Judges Ostrer, Leone, and Vernoia.

           On appeal from an interlocutory order of the
           Superior Court of New Jersey, Chancery
           Division, Family Part, Union County, Docket
           No. FJ-20-869-16.

           Kimberly L. Donnelly, Special Deputy Attorney
           General/Acting Assistant Prosecutor, argued
           the cause for appellant State of New Jersey
           (Grace   H.   Park,   Acting   Union   County
           Prosecutor, attorney; Milton S. Leibowitz,
           Special   Deputy    Attorney   General/Acting
           Assistant Prosecutor, of counsel and on the
           brief).

           Susan Green, First Assistant Deputy Public
           Defender, argued the cause for respondent
           I.G.S. (Joseph E. Krakora, Public Defender,
           attorney; Ms. Green, of counsel and on the
           brief).

PER CURIAM

     We granted the State leave to appeal a November 21, 2016

ruling suppressing juvenile I.G.S.'s statement to police.               Because
the motion court premised its ruling on several legal errors, we

vacate and remand for consideration free of those errors.

                               I.

     The following facts come from the motion court's opinion, the

translated transcript of the video-recorded interview, and the

hearing testimony. On April 6, 2016, the State received a referral

from the Division of Child Protection and Permanency concerning

allegations that I.G.S. committed a sexual assault against his

six-year-old cousin J.G.

     On April 8, 2016, Detective Keyla Live conducted a video-

recorded interview of J.G., who said I.G.S. sexually assaulted her

in his home.   Live contacted I.G.S.'s mother and asked to take a

statement from him because J.G. accused him of sexual assault.

Live transported I.G.S. and his mother from his school to an

interview room in the prosecutor's Child Advocacy Center.        His

mother remained with him throughout.

     I.G.S. was fourteen years old and in the seventh grade.       He

and his mother had come to the United States from Guatemala in

December 2015, and their native language was Spanish.   I.G.S. knew

how to read and write in Spanish and understood some English.

Detective Live, a native Spanish speaker, conducted the entire

interview in Spanish and used a Spanish-language juvenile-rights

form.

                                2                           A-1955-16T2
     Detective Live advised I.G.S. and his mother that J.G. alleged

he touched her inappropriately, that Live wanted to talk to I.G.S.

about that allegation, and that was why his mother was present.

Live told I.G.S. and his mother that juveniles had rights in the

United States and that I.G.S. should understand his rights before

Live asked any questions.

     Detective Live gave I.G.S. a juvenile-rights form written in

Spanish and instructed him to read it aloud in Spanish and tell

her if he understood his rights.           Live also gave a copy of the

Spanish-language     juvenile-rights       form   to   I.G.S.'s    mother       and

confirmed that she could read Spanish.

     I.G.S.   read   each   of   his   rights     aloud,   was    asked    if    he

understood each one, and answered, wrote, and initialed that he

understood each one.        He confirmed orally and in writing he

understood that he had the right to remain silent, that anything

he said could be used against him in court, and that he had the

right to have his mother, father, or guardian present before and

during his interrogation.

     I.G.S. also confirmed orally and in writing he understood

that he had the right to consult and receive advice from an

attorney before any questioning and to have an attorney present

during the interrogation.        I.G.S. further confirmed orally and in

writing he understood that he had the right to consult and receive

                                       3                                  A-1955-16T2
advice from an attorney even if he could not afford one and that

if he wished to have an attorney and could not afford an attorney

one would be appointed to represent him.

     Additionally,    I.G.S.   confirmed    orally   and   in   writing    he

understood that he could decide at any time to exercise his rights

and not answer any questions, that he knew what his rights were,

that he knew and understood what he was doing, that no promises

or threats had been made to him, and that he had not been pressured

or coerced to waive his rights.      When I.G.S. hesitated in reading

the word "coerced," Detective Live asked if he knew what "coerced"

meant, and then she defined it for him.

     Detective Live asked I.G.S. to circle whether he did or did

not want an attorney to be present during the interrogation.             Live

indicated it was I.G.S.'s decision, but I.G.S. "could speak with

him [sic]1 . . . . [i]f you want to make the decision together."

When I.G.S.'s mother replied they were going to speak with Live

first, Live responded that I.G.S. also had to make the decision.

I.G.S.   said   he   would   like   an   attorney    present    during    the

interrogation and asked his mother if that was what she wanted.

His mother said no.     Live asked I.G.S. again if that was what he

wanted, and he said yes.


1
  The parties have treated this as a reference to I.G.S.'s mother.
The transcript contains several pronouns which appear mistaken.

                                     4                              A-1955-16T2
       As translated, Detective Live responded: "Okay.   You want an

attorney.    Okay.   We cannot bring you an attorney now but you can

find one with your mother.     We are done then."

       I.G.S.'s mother reiterated she wanted Detective Live to speak

to him.    Live responded:

            That is why I brought you [sic] here but if
            he wants an attorney before I speak with him,
            I cannot speak with him. Understand me? And
            I don't want him to feel like he is obligated
            to speak with me without, if he wishes to have
            an attorney, it is his right. Do you want me
            to leave you alone and you can talk?

       I.G.S.'s mother said yes.       Detective Live initially left

I.G.S. and his mother alone in the interview room.    Then Live came

back into the interview room and asked I.G.S. and his mother to

talk in the empty hallway, where their conversation would not be

recorded.    Live said: "When you finish knock on the door, okay.

I am going to be on the other side."

       After two minutes, I.G.S. and his mother knocked on the door.

Detective Live asked what happened. I.G.S.'s mother said he "would

like for you to interrogate her [sic] . . . without an attorney

present."    Live asked I.G.S. if he was sure, and he said yes.

Live asked him if his mother was forcing him to do that, and he

said no.    Live asked him if this was his own decision, and he said

yes.



                                   5                         A-1955-16T2
     On the Spanish-language juvenile-rights form, I.G.S. crossed

out that he did, and circled that he did not, want an attorney to

be present.   He initialed the change, signed that he was willing

to make a statement and answer questions without an attorney

present during the interrogation, and put the date and time.      His

mother and Detective Live also signed and dated the form.

     Detective Live asked if I.G.S. wanted his mother there when

Live spoke with him, and he said yes.        I.G.S. answered Live's

questions.    After initially denying anything occurred, I.G.S.

eventually said his six-year-old cousin put her hand in his pants,

he took his penis out, she caused him to ejaculate, and she had

him put his penis on her buttocks.

     A juvenile delinquency complaint was filed charging I.G.S.

with aggravated sexual assault and sexual assault in violation of

N.J.S.A. 2C:14-2(a)(1) and (b).       He filed a motion to suppress,

and the motion court held a Miranda2 hearing.      The court watched

the video recording of the entire interview.       The State called

Detective Live, who testified I.G.S. waived his Miranda rights and

gave his statement freely and voluntarily.

     I.G.S. did not testify, but his mother testified as follows.

She did not know I.G.S. could get a court-appointed attorney, and


2
  Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).

                                  6                          A-1955-16T2
she thought they would have to pay for an attorney.          In the

hallway, she told I.G.S. they did not have the money to hire an

attorney, and he listened to her.   If she had known he would get

a court-appointed attorney, she would have told him to wait to get

an attorney.

     On cross-examination, I.G.S.'s mother said Detective Live

gave her a copy of the Spanish-language rights form and that I.G.S.

read and said he understood that "[i]f you would like a lawyer,

and you can't afford one, you can ask the Court and you will be

provided a lawyer to represent you."   She testified "it was me who

didn't quite understood [sic] that," but she did not voice any

objections.    On redirect, she said she did not understand the

court would give them a lawyer, did not know where she would get

a lawyer, and told I.G.S. "we can't afford a lawyer, you need to

talk."

     The motion court ruled Detective Live failed to follow proper

procedures in administering the Miranda warnings.    The court found

Live's failures led to I.G.S.'s mother's "misunderstanding about

the cost of legal representation that resulted in the juvenile-

defendant's waiver of his right to counsel."        Accordingly, the

court concluded "the State has not met its burden in demonstrating

that the juvenile-defendant's self-incriminating statements were

a knowing, intelligent and voluntary waiver of his legal rights."

                                7                            A-1955-16T2
                                       II.

     The State argues on appeal that the motion court erred in

granting I.G.S.'s motion to suppress.              We must hew to our standard

of review. Generally, "appellate courts defer to the trial court's

factual findings because the trial court has the 'opportunity to

hear and see the witnesses and to have the "feel" of the case,

which a reviewing court cannot enjoy.'"               State v. S.S., ___ N.J.

___, ___ (2017) (slip op. at 16) (citation omitted).                       Appellate

courts must also defer even to a trial court's "factfindings based

solely     on    video     or   documentary      evidence,"    because      of    its

"experience and expertise in fulfilling the role of factfinder."

Id. at ___ (slip op. at 23, 25).                 An appellate court need not

defer "when factual findings are so clearly mistaken — so wide of

the mark — that the interests of justice demand intervention," or

when they "are not supported by sufficient credible evidence in

the record."         Id. at ___ (slip op. at 27).

     By    contrast,       "legal   conclusions     are    subject    to    de   novo

review."        State v. Hreha, 217 N.J. 368, 382 (2014).                   "Because

legal issues do not implicate the fact-finding expertise of the

trial     courts,      appellate    courts      construe     the     Constitution,

statutes, and common law 'de novo – "with fresh eyes" – owing no

deference       to   the   interpretive       conclusions'    of   trial     courts,



                                          8                                  A-1955-16T2
'unless persuaded by their reasoning.'"        S.S., supra, ___ N.J. at

___ (slip op. at 25) (citations omitted).

      "[T]he framework for our trial courts to use when deciding

whether a confession given by a juvenile in a custodial setting[3]

was   voluntary   and   therefore       admissible     in   a     delinquency

proceeding" was established by State v. Presha, 163 N.J. 304

(2000).   State ex rel. A.W., 212 N.J. 114, 116 (2012).             "Although

a suspect is always free to waive [Miranda rights] and confess to

committing crimes, that waiver must never be the product of police

coercion."    Presha,   supra,   163    N.J.   at    313.       Thus,   "for    a

confession to be admissible as evidence, prosecutors must prove

beyond a reasonable doubt that the suspect's waiver was knowing,

intelligent, and voluntary in light of all the circumstances.                  At

the root of the inquiry is whether a suspect's will has been

overborne by police conduct."     Ibid. (citation omitted).




3
 Miranda warnings are required only "after a person has been taken
into custody or otherwise deprived of his freedom of action in any
significant way."   State v. Hubbard, 222 N.J. 249, 266 (2015)
(quoting Miranda, supra, 384 U.S. at 444, 86 S. Ct. at 1612, 16
L. Ed. 2d at 706). "Miranda warnings are not required 'simply
because the questioning takes place in the station house, or
because the questioned person is one whom the police suspect.'"
Ibid. (quoting California v. Beheler, 463 U.S. 1121, 1125, 103 S.
Ct. 3517, 3520, 77 L. Ed. 2d 1275, 1279-80 (1983)). The parties
and the motion court have apparently assumed that I.G.S. was in
"custody" and that Miranda warnings were required. We make the
same assumptions, without deciding the issue.

                                    9                                   A-1955-16T2
                                 III.

     The motion court based its suppression decision on several

legal   rulings   that   Detective    Live   failed    to   follow    proper

procedures in administering Miranda warnings.          Those rulings were

erroneous.

                                     A.

     First, the motion court erroneously ruled Detective Live

erred by having I.G.S. read the Miranda rights aloud, rather than

read them aloud to I.G.S.      Miranda did not require that police

read the rights to the suspect but simply that the suspect "be

warned" or be "informed" of those rights.             Miranda, supra, 384

U.S. at 444, 467-68, 471, 478-79, 86 S. Ct. at 1612, 1624, 1626,

1630, 16 L. Ed. 2d at 706-07, 720, 722, 726.            Miranda "warnings

may be given either orally or in writing."       2 LaFave, Israel, King

& Kerr, Criminal Procedure § 6.8(c), at 904 & nn.86-89 (4th ed.

2015) [hereinafter LaFave] (citing cases).4           "More commonly the



4
  "[N]umerous other courts have found that it is not essential
that the warnings required by Miranda be given in oral rather than
written form." State v. Strobel, 596 S.E.2d 249, 253 (N.C. Ct.
App. 2004), cert. denied, 545 U.S. 1140, 125 S. Ct. 2977, 162 L.
Ed. 2d 889 (2005); see, e.g., United States v. Collins, 40 F.3d
95, 98 (5th Cir. 1994), cert. denied, 514 U.S. 1121, 115 S. Ct.
1986, 131 L. Ed. 2d 873 (1995); United States v. Alexander, 441
F.2d 403, 404 (3d Cir. 1971); State v. Olquin, 165 P.3d 228, 230
(Ariz. Ct. App. 2007), review denied (2008); Wise v. Commonwealth,
422 S.W.3d 262, 271 n.4 (Ky. 2013); People v. Warren, 770 N.Y.S.2d


                                 10                                  A-1955-16T2
warnings are given orally by the officer reciting the provisions

from a 'Miranda card,'" but "giving the warnings in writing alone

will suffice" if it is "shown that the defendant could and did

read the warnings and that he acknowledged an understanding of

them."   Id. § 6.8(c), at 904.   Indeed, our courts have repeatedly

upheld waivers made by defendants who read their rights aloud.5

     Here, the evidence showed I.G.S. "could and did read" the

Miranda warnings because he read each warning aloud.     Moreover,

he acknowledged, orally and in writing, that he understood each

warning.

     The motion court asserted the Child Advocacy "Center's policy

of having the accused read their Miranda rights is akin to a

scholastic reading comprehension exercise."    That is not a valid

criticism.   If I.G.S.'s reading of the Miranda warnings resulted

in his comprehension of those warnings, it achieved the goal of



266, 267 (App. Div. 2003), leave to appeal denied, 777 N.Y.S.2d
34 (2004).
5
 See, e.g., State v. Adams, 127 N.J. 438, 442, 450 (1992) (finding,
where the detective "gave defendant a form to read," "defendant
read the first line aloud to demonstrate literacy," and defendant
"then read the rest to himself," that defendant's "waiver regarding
oral statements was knowing, intelligent, and voluntary"); State
v. Messino, 378 N.J. Super. 559, 575, 577 (App. Div.) (finding,
where "defendant was given a copy of the prosecutor's form and he
was asked to read it aloud," "that the warnings provided to
defendant were sufficient to inform him of the substance of his
constitutional rights"), certif. denied, 185 N.J. 297 (2005).

                                 11                         A-1955-16T2
Miranda.   Moreover, having I.G.S. read the warnings aloud allowed

Detective Live to see, hear, and correct indications I.G.S. did

not understand what he was reading.   Thus, when I.G.S. hesitated

when reading the word "coerced," Live was able to correctly explain

the meaning of that word.

     The motion court held that by having I.G.S. read the rights

aloud, Detective Live violated "the legal duty incumbent upon law

enforcement to read" the Miranda rights.     The court cited State

ex rel. A.S., 203 N.J. 131 (2010), but took a statement from that

case out of context.   In A.S., "[t]he police placed A.S.'s mother

in the role of their helper from the outset of the interrogation

process by making her read the child her rights."      Id. at 136.

"[I]n less than a minute's time, [the mother] read the Miranda

form to A.S.; there was no further explanation given to A.S. of

her constitutional rights."   Id. at 150.   A.S. was not questioned

about each right individually; rather, the mother read all of the

rights and then "asked A.S. if she understood her rights.       A.S.

nodded and said 'umm hmm.'"   Id. at 138.   "The police also failed

to correct the mother's later misstatements about those rights[.]"

Id. at 136, 150-51.

           Indeed,   the    detective   abdicated   his
           responsibility in that regard by having [the
           mother] read A.S. her rights, a procedure
           which tainted the interview from its outset
           and must not be utilized in the future. It

                                12                          A-1955-16T2
           is a police officer's responsibility to read
           and to make sure that the juvenile understands
           his or her constitutional rights before
           proceeding with an interrogation.

           [Id. at 149-50.]

     The motion court relied on the latter sentence.        However,

that sentence was part of the A.S. Court's "reject[ion of] the

practice of having a child's parent be responsible for reading to

the child his or her constitutional warnings," because "[t]he

parent is not present to assume the role and responsibility of the

police."   Id. at 137, 150.   Here, I.G.S.'s mother was not involved

in the reading of the Miranda rights.

     The motion court mistakenly read A.S. as barring officers

from asking literate defendants to read their Miranda rights aloud.

That issue was not presented in A.S., because A.S. was never asked

to read her rights.      Thus, the court erred in finding Live

improperly had I.G.S. read his rights aloud.

                                  B.

     Second, the motion court erroneously ruled Detective Live

failed to ensure I.G.S. had the information required by Miranda

when Live became "aware of the conflict between [his mother's]

intent to have the interrogation proceed without counsel and the

juvenile defendant's request for counsel."    The court ruled it was

"incumbent upon Det. Live to advise I.G.S. and [his mother] of


                                 13                          A-1955-16T2
I.G.S.'s right to a court appointed attorney and of her duty not

to   proceed   with   the   interrogation   until   they   had   spoken    to

counsel."

      However, Detective Live did advise I.G.S. and his mother that

if he "wishes to have an attorney, it is his right," that if he

wanted an attorney "[w]e are done then," that "if he wants an

attorney before I speak with him, I cannot speak with him," and

that he was not "obligated to speak with me without" an attorney.

Importantly, Live promptly terminated the interrogation.

      Moreover, only moments before, Detective Live had ensured

I.G.S. and his mother were informed of his right to court-appointed

counsel.    Live had I.G.S. read aloud in his mother's presence the

juvenile form advising he had "the right to consult and receive

advice from an attorney even if you cannot afford one.              If you

wish to have an attorney and cannot afford an attorney one will

be appointed to represent you."

      That warning complied with Miranda, supra, which requires

that an officer convey to a defendant "that if he cannot afford

an attorney one will be appointed for him."          384 U.S. at 479, 86

S. Ct. at 1630, 16 L. Ed. 2d at 726; accord, e.g., Berghuis v.

Thompkins, 560 U.S. 370, 380, 130 S. Ct. 2250, 2259, 176 L. Ed.

2d 1098, 1110 (2010); State v. O'Driscoll, 215 N.J. 461, 476

(2013).     That was also the appropriate warning for a juvenile

                                   14                               A-1955-16T2
defendant: "the [juvenile] and his parents must be notified of

[his] right to be represented by counsel retained by them, or if

they are unable to afford counsel, that counsel will be appointed

to represent [him]."       State ex rel. P.M.P., 200 N.J. 166, 175

(2009) (quoting In re Gault, 387 U.S. 1, 41, 87 S. Ct. 1428, 1451,

18 L. Ed. 2d 527, 554 (1967)).

       The motion court erroneously faulted Detective Live and the

juvenile form because they "did not specifically state that an

attorney will be provided free of cost."           Such an elaboration is

not required.    "Miranda v. Arizona does not require that a suspect

be advised of or understand that he will not ultimately bear any

liability for the cost of an attorney appointed to assist him

during custodial interrogation[.]"          Sanchez v. People, 329 P.3d

253,   255,   258-61   (Colo.   2014)    (citing   cases);   accord,     e.g.,

Chambers v. Lockhart, 872 F.2d 274, 275 (8th Cir. 1989), cert.

denied, 493 U.S. 938, 110 S. Ct. 335, 107 L. Ed. 2d 324 (1989);

United States v. Montoya-Robles, 935 F. Supp. 1196, 1205 (D. Utah

1996); Batteaste v. State, 331 So. 2d 832, 834 (Ala. Crim. App.

1976); Commonwealth v. Hammer, 494 A.2d 1054, 1064 n.6 (Pa. 1985).

       Our Supreme Court has found a knowing and intelligent waiver

of Miranda rights even though the Spanish-language Miranda card

stated: "You have the right to rent or hire an attorney."                State

v. Mejia, 141 N.J. 475, 502-03 (1995).         The Court agreed the card

                                    15                                 A-1955-16T2
"could have more clearly apprised defendant of his right to a

court-appointed lawyer free of cost."              Id. at 503.          The Court

noted "[p]art of the problem is with the verb 'alquilar,' which

means 'to let, hire, rent.'"              Ibid.     Nonetheless, the Court

concluded that "[a]lthough the warning card might have used a

better verb, we cannot say that the card misled Mejia."                  Ibid.

      Here, the Spanish-language juvenile-rights form accurately

conveyed   the    required   warning.       Indeed,      the    court    reporter

translated the form as advising: "If you would like a lawyer, and

you can't afford one, you can ask the Court and you will be

provided a lawyer to represent you."            I.G.S. stated he understood

his   Miranda    rights,   and   neither   he     nor   his    mother   gave   any

indication they did not understand those rights.                 Therefore, the

motion court erred in ruling Detective Live failed to give the

appropriate Miranda warnings.

                                     C.

      Third, the motion court erroneously ruled that, when I.G.S.

and his mother disagreed on whether he should speak without an

attorney, it was improper for Detective Live to ask them: "Do you

want me to leave you [two] alone and you can talk?"                However, our

Supreme Court has held that "officers confronted with an ambiguous

invocation are authorized to make inquiry in order to clarify the

suspect's intent."         State v. Diaz-Bridges, 208 N.J. 544, 569

                                     16                                   A-1955-16T2
(2012).     "[I]f the words amount to even an ambiguous request for

counsel, the questioning must cease, although clarification is

permitted; if the statements are so ambiguous that they cannot be

understood to be the assertion of a right, clarification is not

only permitted but needed."           State v. Alston, 204 N.J. 614, 624

(2011). "In permitting questions that are meant to clarify whether

a Miranda right has been invoked, th[e] Court has reasoned that

'[such    questioning]    is    not     considered       "interrogation"     under

Miranda, because it is not intended to "elicit an incriminating

response from the suspect."'"                Id. at 623 (quoting State v.

Johnson, 120 N.J. 263, 283 (1990)).

     Clarification    is       proper    "[w]hen     a    suspect's   words     are

ambiguous."     Ibid.; cf. id. at 618, 626 (analyzing whether the

defendant's question to the interrogating officer "[s]hould I not

have a lawyer in here with me?," was an ambiguous request for

counsel).    Ambiguity can also arise from the context in which the

words are spoken.        See State v. Chew, 150 N.J. 30, 63 (1997)

(finding a defendant's request, as he was being arrested, "that

his mother contact his attorney was an equivocal invocation of the

right to counsel that had to be clarified before questioning could

take place").      Here, the ambiguity arose from the fact that

fourteen-year-old I.G.S. and his mother who was serving as his



                                        17                                 A-1955-16T2
adult advisor disagreed over whether he should invoke the right

to counsel.

     Our    Supreme    "Court    has    required    that      a    parent     have    a

reasonable opportunity to 'consult' with her child regarding any

proposed waiver of Miranda rights."           State ex rel. A.S., 409 N.J.

Super. 99, 112, 114 (App. Div. 2009), rev’d on other grounds, 203

N.J. 131 (2010).        Such consultation with a parent is required

because "juveniles need assistance in understanding and deciding

whether to waive their rights."             A.W., supra, 212 N.J. at 133.

That is particularly true for a younger juvenile.                   "[A] fourteen-

year-old boy . . . . cannot be compared with an adult in full

possession of h[er] senses" and needs "the aid of more mature

judgment as to the steps he should take in the predicament in

which he found himself."         A.S., supra, 203 N.J. at 149 (quoting

Gallegos v. Colorado, 370 U.S. 49, 54, 82 S. Ct. 1209, 1212-13, 8

L. Ed. 2d 325, 328-29 (1962)).6

     Our Supreme Court has stressed the "special significance" of

"[t]he     role   of   a   parent      in   the    context        of     a   juvenile

interrogation."        Presha,   supra,     163   N.J.   at       314.       "In   that

circumstance, the parent serves as advisor to the juvenile, someone


6
  Indeed, "[w]hen the juvenile is under the age of fourteen, the
adult's absence will render the young offender's statement
inadmissible as a matter of law – unless the adult is truly
unavailable." Presha, supra, 163 N.J. at 322.

                                       18                                     A-1955-16T2
who can offer a measure of support in the unfamiliar setting of

the police station."   Ibid.

          When younger offenders are in custody, the
          parent serves as a buffer between the
          juvenile,   who   is    entitled   to  certain
          protections,    and     the    police,   whose
          investigative function brings the officers
          necessarily in conflict with the juvenile's
          legal interests.    Parents are in a position
          to assist juveniles in understanding their
          rights, acting intelligently in waiving those
          rights, and otherwise remaining calm in the
          face of an interrogation.

          [Id. at 315 (emphasis added).]

     Accordingly, the Court in Presha held "a parent or legal

guardian should be present in the interrogation room, whenever

possible," and the presence or absence of the adult is "a highly

significant factor."   Ibid.   "By elevating the significance of the

adult's role in the overall balance, we are satisfied that the

rights of juveniles will be protected in a manner consistent with

constitutional guarantees and modern realities."    Ibid.; see A.W.,

supra, 212 N.J. at 129.

     In light of the important role of the parent as a juvenile's

advisor, the disagreement between fourteen-year-old I.G.S. and his

mother over whether to invoke his right to counsel, and the absence

of any opportunity for them to consult privately on the issue, it

was appropriate for Detective Live to seek clarification by asking



                                 19                          A-1955-16T2
if they wanted to consult with each other.7     If I.G.S. had said he

wanted to be interrogated without counsel, and his mother said she

wanted him to invoke his right to counsel, it would have been

appropriate for Live to ask if the adult and the juvenile wanted

to consult with each other.    It was equally appropriate in this

situation, given the parent's advisory role.8

     Nonetheless,   the   motion    court   ruled   Detective   "Live's

language and conduct after the juvenile defendant's request for

an attorney does not comport with the requirements of fundamental

fairness."9   The court found Live violated that standard because

"a parent may not waive any rights of a juvenile-defendant except




7
  I.G.S. argues if he was an adult, his invocation would have been
unambiguous and final. However, I.G.S. was only fourteen years
old, his mother was serving as his advisor, and "the parent and
child must have a reasonable opportunity to consult on such
matters." A.S., supra, 409 N.J. Super. at 112.
8
  I.G.S. argues parental advice and consultation is appropriate
only if the parent favors invocation rather than cooperation. His
one-sided argument has been rejected by the Supreme Court in A.W.
and A.S., as discussed infra.
9
 The motion court cited Presha for the proposition that the police
are required to ensure that the interrogation of a juvenile is
conducted in accordance with "the highest standard of fundamental
fairness and due process."     However, Presha, supra, made clear
that heightened requirement is added "when an adult is unavailable
or declines to accompany the juvenile," and it has been applied
only in that context. 163 N.J. at 317; see, e.g., A.W., supra,
212 N.J. at 130, 136; State ex rel. Q.N., 179 N.J. 165, 173 (2004);
see also State ex rel. S. H., 61 N.J. 108, 115 (1972).

                                   20                           A-1955-16T2
in the presence of and after consultation of counsel."                   The court

mistakenly relied on N.J.S.A. 2A:4A-39(b)(1) and P.M.P.

          N.J.S.A. 2A:4A-39(b)(1) states:

                  During every court proceeding in a delinquency
                  case, the waiving of any right afforded to a
                  juvenile   shall   be   accomplished   in   the
                  following manner: (1) A juvenile who is found
                  to have mental capacity may not waive any
                  rights except in the presence of and after
                  consultation with counsel, and unless a parent
                  has   first   been    afforded   a   reasonable
                  opportunity to consult with the juvenile and
                  the   juvenile’s    counsel    regarding   this
                  decision.    The parent or guardian may not
                  waive the rights of a juvenile found to have
                  mental capacity.

          N.J.S.A.    2A:4A-39(b)(1)   applies      only   once   the   State      has

initiated "court proceeding[s] in a delinquency case," not before

charges are filed.            Thus, P.M.P., supra, held N.J.S.A. 2A:4A-

39(b)(1) applied after "the filing of the complaint and obtaining

of    a    judicially     approved   arrest      warrant   by   the   Prosecutor's

Office."          200 N.J. at 169; accord State v. Hodge, 426 N.J. Super.

321, 332 (App. Div. 2012) (explaining P.M.P. viewed those charging

acts "as the functional equivalent of an indictment to which the

right to counsel for an adult attaches").                  Nothing in P.M.P. or

N.J.S.A. 2A:4A-39(b)(1) suggests that an uncharged juvenile "may

not       waive    any   rights   except    in   the   presence   of    and     after




                                           21                                 A-1955-16T2
consultation with counsel."      Indeed, such waivers have been upheld

by our Supreme Court in A.W., Q.N., and Presha.10

     The motion court noted "the parent must be acting with the

interests of the juvenile in mind."              A.W., supra, 212 N.J. at 133

(quoting A.S., supra, 203 N.J. at 148). However, I.G.S.'s mother's

advice that they "speak with [Detective Live] first" did not show

she was not acting in I.G.S.'s interests.                Like an attorney, a

mother   may   advocate   cooperation        by   a   juvenile   to   build     his

credibility    in   the   eyes   of        the    police,   clear     up    police

misapprehensions about his conduct, or obtain favorable treatment

for him.11




10
  Notably, even when N.J.S.A. 2A:4A-39(b)(1) applies, it requires
that "a parent has first been afforded a reasonable opportunity
to consult with the juvenile and the juvenile’s counsel regarding
th[e] decision" to waive rights. Moreover, as discussed infra,
Detective Live recognized that the right to counsel belonged to
I.G.S. and that his mother "may not waive" it for him. Ibid.
11
   In addition, parents traditionally may urge juveniles to
cooperate "to teach integrity," to show "the decent thing is to
come clean[ and] face the music," and because "[a] child can be
rehabilitated only in the face of the truth." State ex rel. Carlo,
48 N.J. 224, 244 (1966) (Weintraub, C.J., concurring). In Presha,
supra, the Supreme Court acknowledged that parental role but noted
that "[w]ith the State's increased focus on the apprehension and
prosecution of youthful offenders, the parent's role [as a buffer]
in an interrogation setting takes on new significance." 163 N.J.
at 314-15. However, those parental concerns remain legitimate if
the parent has the interests of the juvenile in mind. See id. at
319-20 (holding that "[a] parent obviously enjoys a special
relationship with the juvenile" distinct from that of an attorney).

                                      22                                   A-1955-16T2
      As the Supreme Court recently reemphasized in A.W., "parents

are permitted to encourage their children to cooperate with the

police."   Ibid.     The Court similarly stated in A.S., supra:

           In order to serve as a buffer, the parent must
           be acting with the interests of the juvenile
           in mind.   That is not to say that a parent
           cannot advise his or her child to cooperate
           with the police or even to confess to the crime
           if the parent believes that the child in fact
           committed the criminal act.

           [203 N.J. at 148 (emphasis added).]

      Moreover, the Supreme Court in A.S. reaffirmed Q.N., where

the Court found the juvenile's confession was voluntary even though

"Q.N.'s mother twice urged her son to confess to the suspected

acts" by telling him: "I know you did this.              Please answer the

officer's questions."         Q.N., supra, 179 N.J. at 169, 177, 179.

The Court in A.S., supra, confirmed Q.N.'s "mother's 'urgings were

consistent with her right as a parent to so advise her son.'"            203

N.J. at 148 (quoting Q.N., supra, 179 N.J. at 177).           The Court in

A.S. reiterated the role of the parent was "to assist juveniles

in   understanding    their    rights[   and]   acting   intelligently    in

waiving those rights," as Q.N.'s mother had done.              Id. at 150

(quoting Presha, supra, 163 N.J. at 315); see Q.N., supra, 179

N.J. at 176.

      I.G.S. tries to analogize this case to the very different

facts of A.S.   There, A.S.'s adoptive mother F.D. was the victim's

                                    23                             A-1955-16T2
biological grandmother, and she took the side of the victim.               Even

before the police interrogation, F.D. confronted A.S., "accused

A.S. of lying," and "grew so angry with A.S." that another person

had to be "present to ensure that there was not an altercation

between F.D. and A.S."     A.S., supra, 203 N.J. at 138.            Moreover,

at the police interrogation, "F.D. was clearly angry."                 Id. at

144.    As discussed in Section IIIA. above, F.D. "assume[d] the

role and responsibility of the police" during the Miranda warnings,

and made "misstatements of the law" thereafter,

            stating that "when the questions are asked you
            have to answer the question," which plainly
            contradicted A.S.'s right to remain silent.
            At other points during the interview, F.D.
            told A.S. that she must talk — must answer —
            which implied that even if A.S. requested an
            attorney, she nevertheless would have to
            answer the questions.

            [Id. at 150; see id. at 139-41.]

       Moreover, during the interrogation in A.S., F.D. acted as the

police's    "helper,"    "assistant,"     and   "agent"     by     being    "an

'interrogator,'" aggressively questioning A.S., "badgering" her,

"chastising    her,"    repeatedly    calling   her   "'a        liar,'"   and

"press[ing] A.S." to confess even when A.S. did not want to talk.

Id. at 136, 137, 141.    F.D. again took the victim's side, faulting

A.S. because she "didn't give [the victim] any rights," and




                                     24                               A-1955-16T2
"ask[ing] A.S. why she would do this to [the victim] because he

was just a baby."      Id. at 139, 141.

     The facts here bear no resemblance to the facts in A.S. There

was no claim or evidence that I.G.S.'s mother was taking the side

of the victim rather than I.G.S.               I.G.S.'s mother evidenced no

anger towards him and never badgered or chastised him.                 His mother

played   no   role    in   giving    the     Miranda   warnings,     and   made    no

misstatements    of    his   rights.         Moreover,    I.G.S.'s    mother      was

essentially silent during Detective Live's questioning, never

asked him a question, called him a liar, or told him to answer or

confess.      Nothing in the record suggests I.G.S.'s mother had

"competing     and    clashing      interests     in     the   subject     of     the

interrogation" or that any such clash was "apparent to [the]

interrogating officer[]."           Id. at 155.12

     Accordingly, Detective Live had no reason to doubt I.G.S.'s

mother was appropriately serving as his advisor.               Thus, the motion

court erred in faulting Live for asking if I.G.S. and his mother




12
  Nonetheless, I.G.S. argues an attorney had to be present because
his "immigrant mother was either unwilling or unable to serve the
protective role."   However, the Supreme Court in A.S., supra,
rejected a per se rule requiring an attorney to be present even
where the parent "is a suspect" or "is truly conflicted" because
of "'a close family relationship' to . . . the victim." 203 N.J.
at 154-55, 154 n.6.

                                        25                                 A-1955-16T2
wished to consult with each other in private to resolve their

disagreement about whether or not to invoke the right to counsel.

                                          D.

     Fourth, the motion court erroneously faulted Detective Live's

instruction: "When you finish knock on the door, okay.                      I am going

to be on the other side."           The court ruled that "instructing the

juvenile-defendant and [his mother] to knock when they were ready

to   discuss    their       decision   is       in     fact   initiating      further

communication       with   the   juvenile-defendant           after   the    right    to

counsel had been invoked."          The court noted "that when counsel is

requested,     interrogation       must     cease,      and    officials     may     not

reinitiate interrogation without counsel present."                      Minnick v.

Mississippi, 498 U.S. 146, 153, 111 S. Ct. 486, 491, 112 L. Ed.

2d 489, 498 (1990).

     Generally, "once a request for counsel has been made, an

interrogation       may    not   continue      until    either   counsel      is   made

available      or    the    suspect    initiates         further      communication

sufficient to waive the right to counsel."                     Alston, supra, 204

N.J. at 620.        The motion court ruled "[a]ny communication after

[defendant] and his mother . . . returned to the interrogation

room must be suppressed in order to give effect to the juvenile-

defendant's affirmative request for counsel."                     However, it was

"ambiguous" whether the right to counsel had been invoked, and

                                       26                                      A-1955-16T2
Detective Live properly sought clarification by asking if I.G.S.

and his mother wanted to consult in private.      Id. at 623-24.

     After I.G.S.'s mother expressed a desire for consultation,

Detective Live made appropriate arrangements for them to have

privacy outside the video-recorded interview room. As that privacy

placed I.G.S. and his mother on the other side of a door from

Live, Live's instruction was a practical arrangement to enable

them to tell her the result of their consultation about whether

to invoke the right to counsel.13

     The purpose of asking clarifying questions about an ambiguous

invocation is to elicit a response about whether the right is

being invoked.   The officer must be able to receive the response

in order to know whether or not the right is being invoked and

thus whether or not questioning about the crime may proceed.           See

Johnson, supra, 120 N.J. at 283.     Similarly, "when faced with an

ambiguous assertion of a right, it is only through evaluation of

clarifying   follow-up   inquiries   and   the   responses   to     those



13
   Indeed, even if a suspect has clearly invoked the right to
counsel, "police contacts which are insignificant, regarding
unrelated matters, or made for other legitimate purposes
concerning the case do not constitute such initiation." LaFave,
supra, § 6.9(f), at 948; see, e.g., United States v. Comosona, 848
F.2d 1110, 1112 (10th Cir. 1988) (holding it was not reinitiation
when, after Comosona's invocation of the right, an agent "handed
Comosona a business card and invited Comosona to call him collect
if he wished to speak further about the incident").

                                27                                A-1955-16T2
inquiries that a court can ensure that a waiver of defendant's

right was given intentionally and voluntarily."         Alston, supra,

204 N.J. at 623 (emphasis added).

       Arranging to hear the response to the clarifying question is

not police reinitiation of interrogation about the crime.          Again,

clarifying questioning "is not considered 'interrogation' under

Miranda, because it is not intended to 'elicit an incriminating

response from the suspect.'"       Ibid. (quoting Johnson, supra, 120

N.J. at 283). That was evidenced here. When I.G.S. and his mother

knocked on the door, Detective Live asked "[w]hat happened," and

I.G.S. and his mother reported the result of their consultation

concerning whether to invoke the right to counsel.      Live confirmed

I.G.S. wished to be interrogated without an attorney present before

she commenced substantive questioning.

       The motion court stressed that "[u]pon returning to the

interrogation room, it was [I.G.S.'s mother] who stated, 'he would

like   you   to   interrogate   him.'"   However,   there   was   nothing

inappropriate in I.G.S.'s mother, as his adult advisor, conveying

what "he would like."      In any event, as the court acknowledged,

"Detective Live had I.G.S. confirm that the decision to continue

with the interrogation was his own."

       Indeed, Detective Live made repeated efforts throughout to

ensure the decision whether to waive counsel was made by I.G.S.

                                   28                             A-1955-16T2
rather than his mother.          When I.G.S.'s mother first said they were

going to speak to Live without counsel, Live told I.G.S. that

whether to waive counsel "is your decision," that even if his

mother wanted I.G.S. to speak with Live "you also have to make

that decision," and that it depended on "what you decide."                           Live

also told I.G.S.'s mother "it is [I.G.S.'s] right," and "if he

wants an attorney before I speak with him, I cannot speak with

him."     When I.G.S. initially sought to invoke counsel and his

mother disagreed, Live terminated the interrogation.                         After they

consulted,     Live     confirmed      with      I.G.S.   that   it    was    "his   own

decision" to speak without an attorney, that his "mother was not

forcing him to do that," and that he was "sure about that"

decision.        Live then went over the Spanish-language juvenile-

rights    form    with    I.G.S.      to   have    him    indicate     his    decision.

Therefore, Live properly asked I.G.S. and his mother to knock to

tell    Live   the     results   of    their      clarifying     consultation,       and

properly elicited I.G.S.'s ultimate decision.

                                           IV.

       Thus,     the   motion    court     mistakenly      ruled      Detective      Live

violated Miranda when she took the actions addressed above.                       These

mistaken rulings were central to the court's opinion. Accordingly,

we must overturn that decision.



                                           29                                   A-1955-16T2
     The motion court also stated "the record indicates it was in

fact [I.G.S.'s mother's] misunderstanding about the cost of legal

representation that resulted in the juvenile-defendant's waiver

of his right to counsel."     However, I.G.S. and his mother had been

advised: "You have the right to consult and receive advice from

an attorney even if you cannot afford one.       If you wish to have

an attorney and cannot afford an attorney one will be appointed

to represent you."    Moreover, it is undisputed neither I.G.S. nor

his mother revealed any misconceptions they allegedly had about

I.G.S.'s right "that if he cannot afford an attorney one will be

appointed for him."      Miranda, supra, 384 U.S. at 473, 479, 86 S.

Ct. at 1627, 1630, 16 L. Ed. 2d at 723, 726.

     "The responsibility of law-enforcement authorities to inform

defendants of their rights ends with the proper administration of

Miranda warnings."    State v. Adams, 127 N.J. 438, 448 (1992).      "A

police officer has no duty to probe for a defendant's unstated

misconceptions about the effect of the waiver of Fifth Amendment

rights."   Id. at 449.

     Such unrevealed misconceptions are not normally a basis for

suppression.   "It is fundamental . . . that once Miranda warnings

have been given, a subsequent statement is not rendered involuntary

or unintelligent merely because the defendant's decision to speak

is founded upon some ill-conceived notion of the law."      State v.

                                  30                          A-1955-16T2
Freeman, 223 N.J. Super. 92, 105 (App. Div. 1988), certif. denied,

114 N.J. 525 (1989).        Thus, in Adams, supra, our Supreme Court

rejected    suppression          based    on     the       defendant's     alleged

misapprehension that his oral statement would not be admissible,

noting "the trial court found that Detective Thomas had properly

advised defendant of his Fifth Amendment rights and that defendant

understood them when he made his [oral] statement" and that "if

defendant was confused about the legal effect of his making an

oral   statement,    Detective      Thomas     was   not    the   source   of     his

confusion."        127 N.J. at 448, 450.               Similarly, in State v.

McKnight,     52    N.J.   35     (1968),      our     Supreme    Court    held     a

misapprehension about the right to counsel might not justify

suppression:

            if a prisoner is told that he has a right to
            say nothing and that what he says may be used
            against him, and that he has a right to an
            attorney and to his presence during any
            interrogation, at public expense if he is
            indigent, the objective of Miranda is fully
            met. It is irrelevant that the prisoner, so
            advised, chooses to speak without counsel
            because he misconceives his need for aid or
            the utility of a lawyer.

            [Id. at 47.]

       Detective    Live   did    make   one    statement     which   I.G.S.      now

stresses as "the source of [I.G.S.'s alleged] confusion" about

I.G.S.'s right to appointed counsel.             See Adams, supra, 127 N.J.


                                         31                                A-1955-16T2
at 450.      When I.G.S. and his mother disagreed over whether to

invoke the right to counsel, and Live said they were "done then,"

Live added: "We cannot bring you an attorney now but you can find

one with your mother."14

     It is undisputed the police were not required to bring I.G.S.

an attorney.15   However, he argues Detective Live's phrase "you can

find one with your mother" obscured the right to have counsel

appointed by the court.        Live used the verb "buscar," whose

translations include "ask for" as well as "seek."16         Thus, the verb

has meanings which arguably describe the processes for both hiring

retained counsel and applying for appointed counsel.             The motion

court   itself   translated   this   phrase   as   "you   need   to   get    an

attorney."


14
  Detective Live said in Spanish: "Nosotros no te podemos traer
un abogado ahora pero tú con tu mami pueden buscar uno."
15
  Miranda, supra, rejected the idea "that each police station must
have a 'station house lawyer' present at all times to advise
prisoners." 384 U.S. at 474, 86 S. Ct. at 1628, 16 L. Ed. 2d at
724. The United States Supreme Court has held that "Miranda does
not require that attorneys be producible on call" by the police,
and that Miranda was not violated where a detective said, "[w]e
have no way of giving you a lawyer, but one will be appointed for
you."   Duckworth v. Eagan, 492 U.S. 195, 198, 204, 109 S. Ct.
2875, 2881, 2887, 106 L. Ed. 2d 166, 174, 178 (1989) (emphasis
omitted).
16
     Translation     of    "Buscar",    Cambridge     Dictionary,
http://dictionary.cambridge.org/dictionary/spanish-english/
buscar (last visited Aug. 21, 2017).


                                     32                               A-1955-16T2
     At the Miranda hearing, Detective Live agreed that "a court-

appointed attorney would be provided to [I.G.S.]" and that "he

does not have to find an attorney, whether it's appointed or not."

I.G.S.'s mother testified she thought Live's phrase meant "you had

to go out and find your attorney."17         The motion court mentioned

Live's   statement   but   did   not    expressly   evaluate   it,   instead

focusing on Live's alleged violations of Miranda which we have

rejected above.

     We believe the propriety and effect of the "you can find one"

phrase should be considered on remand, free of the mistaken view

that Detective Live otherwise committed Miranda violations.                 In

its discretion, the motion court may allow the presentation of

additional testimony, including by I.G.S.

     In evaluating the effect if any of the "find" phrase, the

motion court should consider Mejia, supra, where our Supreme Court

concluded that "[a]lthough the [Spanish-language] warning card

might have used a better verb, we cannot say that the card misled

Mejia." 141 N.J. at 503.         The court should also bear in mind

Alston, supra.    When Alston asked "if I did want a lawyer in here

with me how would I be able to get one in here with me?," the



17
  The motion court viewed I.G.S.'s mother as saying the phrase
"meant she had to find and pay for an attorney," but she did not
expressly so testify.

                                       33                            A-1955-16T2
interrogating detective responded "that's on you."      204 N.J. at

618. In excluding Alston's confession, "the motion court concluded

that the detective's response might have been misunderstood to

mean that it was defendant's obligation to secure counsel on his

own," and ruled that the detective was required "to reiterate that

defendant had the right to have an attorney appointed if he could

not afford one."   Id. at 618-19.    Our Supreme Court rejected that

ruling, explaining "that interrogating officers, when engaged in

communications with suspects, most often use language that is also

more like that of the suspect than the precise and pristine

elocutions of [an] Oxford don," so "a minute parsing of the words

used might yield an inaccurate picture of what was meant."        Id.

at 627.

     The motion court must

          assess    the    totality   of    circumstances
          surrounding the arrest and interrogation,
          including such factors as "the suspect's age,
          education     and    intelligence,    [previous
          encounters with the law,] advice as to
          constitutional rights, length of detention,
          whether the questioning was repeated and
          prolonged in nature and whether physical
          punishment or mental exhaustion was involved."

          [Presha, supra, 163 N.J. at 313 (citation
          omitted); e.g., Q.N., supra, 179 N.J. at 175-
          79.]

It must determine whether Detective Live's use of the phrase "you

can find one" itself created a misapprehension on the part of

                                34                           A-1955-16T2
I.G.S. and his mother that they could not obtain court-appointed

counsel and caused I.G.S. to waive his right to counsel.            If

Detective Live's use of the phrase did not have those effects, no

other basis for suppression is apparent, given our rulings that

Detective Live did not engage in any other improper activity.

     The motion court found that I.G.S. "was fully under the

control of his parent" and that "the record reveals subtle parental

coercion by [I.G.S.'s mother] for I.G.S. to speak with Det. Live."

However, that finding was apparently based on the testimony of

I.G.S.'s mother that he "was an obedient child" and that he would

and did "listen to" her advice.    Such testimony must be considered

in light of the mother's role to provide advice to her fourteen-

year-old son under Presha and subsequent cases.     It would thwart

the parental role as advisor, particularly for younger juveniles,

if an obedient child's listening to his parent's advice (whether

to cooperate or invoke his rights) was invalid as coercion.

     Moreover, "[t]he Fifth Amendment privilege is not concerned

'with moral and psychological pressures to confess emanating from

sources other than official coercion.'"    Berghuis, supra, 560 U.S.

at 387, 130 S. Ct. at 2263, 176 L. Ed. 2d at 1114 (quoting Colorado

v. Connelly, 479 U.S. 157, 170, 107 S. Ct. 515, 523, 93 L. Ed. 2d

473, 486 (1986)); accord State v. Smith, 307 N.J. Super. 1, 10-11

(App. Div. 1997), certif. denied, 153 N.J. 216 (1998). "[C]oercive

                                  35                         A-1955-16T2
police activity is a necessary predicate to [any] finding that a

confession is not 'voluntary' within the meaning of the Due Process

Clause of the Fourteenth Amendment." Smith, supra, 307 N.J. Super.

at 10 (quoting Connelly, supra, 479 U.S. at 167, 107 S. Ct. at

522, 93 L. Ed. 2d at 484).        "The exclusionary rule respecting

involuntary confessions must be anchored to the reason for its

existence."     Id. at 14.

       New Jersey courts have extended that principle to encompass

situations where private parties have "obtained the confessing

statements through force and the threats of force."            State v.

Kelly, 61 N.J. 283, 291-93 (1972) (agreeing that Miranda does not

apply to interrogation by a private uniformed and armed security

guard, but considering the defendant's allegation that the guard

and others had coerced his confession by having "[his] arms twisted

about where [his] shoulders were"); accord State v. Marczak, 344

N.J.   Super.   388,   396-99   (App.   Div.   2001)   (considering   the

defendant's allegation that the male victim "had coerced her taped

and written confessions by putting a knife to her throat and then

putting a gun to her head"), certif. denied, 171 N.J. 44 (2002).

No force, threats of force, or similar coercion were alleged here.

       Vacated and remanded.    We do not retain jurisdiction.




                                   36                            A-1955-16T2